DETAILED ACTION
Status of Claims
Claims 34 – 53 are pending.
Claim 34 is independent.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 34  - 53 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
-- POWER MANAGEMET IN A LOGIC CIRCUITRY PACKAGE --.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Fister; Zachary et al. (US Patent Application Publication No. 2013/0054933) is cited to teach a number of address change operations may be performed by a component after installation and/or on power-up. The number of address change operations may be calculated based upon a characterization value associated with a consumable such that the number of address change operations is dependent upon a usage of the consumable.
Gardner; James Michael et al. (US Patent Application Publication No. 2021/0354450)  is cited to teach a communicating print component and print head comprising a number of memory bits and a single lane analog bus conductively coupling the number of memory bits to a pad located on the exterior of the print head. The pad is to transmit an electrical signal from the number of memory bits, wherein the electrical signal indicates a combination of all selected bits of the number of memory bits.
Haddick; Glenn T. et al. (US Patent No. 6,536,871) is cited to teach electrical operation signals, such are transferred between a printer carriage interconnect circuit and a printhead interconnect circuit through conductive pads, some of which are elongated sufficiently to provide multiple conductive contact points. Positioning the elongated pads at an angle relative to a longitudinal axis of an interconnect flex circuit results in a compact flex circuit having voltage, ground and control signal pads.
Pashin; Stephen D. et al. (US Patent Application Publication No. 2021/0402785) is cited to teach a logic circuitry package for a replaceable print apparatus component includes an interface and at least one logic circuit. The at least one logic circuit is configured to respond to communications sent to a first address via the interface and respond to communications sent to a second address via the interface. The at least one logic circuit is configured to in response to a hibernate command sent to the first address, respond to communications sent to the second address. 
None of the references above, neither individually nor in combination, teaches all of the limitations in claim 34, in particularly “…an interface including a power terminal; and at least one logic circuit configured to: … in response to a first command sent to the first address, draw a first current on the power terminal; and in response to a hibernate command sent to the first address, respond to communications sent to the second address and draw a second current on the power terminal less than the first current. …”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL S JOHNSON whose telephone number is (571)270-3485. The examiner can normally be reached 10AM-7PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL S JOHNSON/Primary Examiner, Art Unit 2187